Citation Nr: 1040214	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION


The Veteran had active military service from December 1986 to 
June 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2009, the Board denied claims for service connection for 
an upper respiratory disability, hypertension, and tension 
headaches.  There claims are no longer in appellate status.  The 
Board also remanded the claims for service connection for a right 
shoulder disability, a left should disability, and sleep apnea.  
In July 2010, the Appeals Management Center (AMC) granted service 
for arthritis of the right shoulder and arthritis of the left 
shoulder.  This represented a complete grant of the claims for 
service connection for these two disabilities.  In a July 2010 
supplemental statement of the case, the AMC continued the denial 
of service connection for sleep apnea.  VA substantially complied 
with the prior Board directives, and the claim is ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  This is the only issue remaining on appeal.  


FINDING OF FACT

Sleep apnea did not originate in service and is not otherwise 
related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Pursuant to the Board's remand, the Veteran was issued a July 
2009 VCAA letter.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or disease 
in service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and the 
injury, disease, or event in service.  Additionally, the Veteran 
was notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and the degree of disability 
assignable.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim).

The July 2009 letter was issued after the rating decision on 
appeal.  The AMC, however, readjudicated the claim, as evidenced 
by the July 2010 supplemental statement of the case.  The 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  Neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by the timing error.  See Shinseki v. Sanders, S. Ct. 1696 
(2009).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records and VA records.  The Veteran has not identified 
any additional pertinent records for the RO to obtain on his 
behalf.

The Board is cognizant that the claims file now contains an 
October 2009 letter in which VA sought disability records 
associated with a claim for Social Security Administration (SSA) 
disability benefits from Nebraska DDS.  Nebraska DDS responded 
that they had no records of the Veterans, and questioned whether 
the Veteran had applied for benefits through Nebraska DDS.  As 
the Board cannot find record of the Veteran indicating that he 
applied for these benefits, and due to the negative response from 
Nebraska DDS, the Board finds there is no additional duty to seek 
records.

The claims file contains competent, non-speculative evidence 
regarding the question on appeal.  The Board finds that the 
January 2010 VA examination report is adequate to adjudicate the 
appeal, and there is no additional duty to obtain medical 
opinion.  See 38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim 
adjudicated on the merits in this decision.  Adjudication of the 
claim at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical evidence, or, in 
certain circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical, or in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995; see also 38 C.F.R. § 3.303(a) 
(2009).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes where there is no credible lay 
evidence of a continuity of symptomatology.  Davidson, 581 F.3d. 
1313.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A nexus to service may be provided by a medical opinion 
showing that the current disability is related to service.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and competent evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to service 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102. 



Factual Background

The Veteran contends that he has sleep apnea that is attributable 
to service.  He was evaluated for sleep apnea during service.  
There are also notations of fatigue and indication that the 
Veteran had a problem with insomnia in the service treatment 
records.  In a August 1995 narrative summary, the clinician 
documented that the Veteran reported fatigue, and was sleeping 
more than usual.  The Veteran also complained of sleep 
disturbance, with the clinician documenting that the Veteran 
complained of excessive daytime somnolence.  The Veteran reported 
that "[a]ll I do is sleep."  The clinician documented, however, 
that no resuscitative "snorts" were noted by the Veteran.  
Relevant diagnosis was a nonspecific sleep disturbance.  The 
clinician indicated that the Veteran had a polysomnogram 
performed which showed no definitive abnormality and no 
obstructive sleep apnea.  No relevant disability was found upon 
physical examination given upon separation from service.

The claims file contains a December 2007 letter from the 
Veteran's wife.  She reported that she was a Respiratory 
Therapist, noting that she had observed the Veteran's sleep apnea 
since 1991 (during service).  She wrote that she did not 
recognize the sleep apnea at the time because she had not had the 
respiratory medical training, but noted that she had subsequently 
finished Respiratory School.  She recounted her relevant 
experience, to include set-up and operation of CPAP machines.  
The wife wrote that the Veteran failed several sleep tests during 
service.  The wife wrote that the Veteran had sleep apnea since 
service.  She also indicated that the Veteran had hyper 
somnolence.  

The Veteran underwent a respiratory VA examination in October 
2008.  The examiner indicated review of the claims file.  She 
indicated that there was no evidence of sleep apnea in the 
service treatment records.  She indicated that the disability had 
onset in 2006, after separation from service.  The examiner 
indicated knowledge that the Veteran's wife diagnosed the Veteran 
as having sleep apnea during service.  The examiner wrote that 
the Veteran did not have daytime somnolence or sleep disruption.  
Diagnosis was sleep apnea.  The examiner opined that the current 
sleep apnea was not related to symptoms found in the service 
record.  As rationale, the examiner wrote that patients with 
sleep apnea have daytime somnolence and feel the need to take 
naps.

At the time of the remand, the Board found that it was necessary 
to remand the claim for obtainment of a new VA examination, to be 
provided by a different examiner.  The Board highlighted that in 
the Veteran's wife letter, she provided a positive opinion but 
did not address why the evaluation during service failed to 
diagnosis sleep apnea.  In the October 2008 VA examination, the 
examiner diagnosed current sleep apnea, although she found that 
the Veteran did not have somnolence.  She indicated, however, 
that people with sleep apnea had somnolence.  The examiner did 
not explain this conflict.  She also said that a lack of 
somnolence was the rationale for opining that the disability was 
not due to service, although the Veteran complained of somnolence 
during service.  The Board found that the opinions of record 
either did not adequately address the medical evidence of record 
or were based on rationale that was not based on an accurate 
factual basis.  The Board remanded for another VA examination.

The Veteran underwent this examination in January 2010.  In the 
January 2010 VA examination report, the examiner noted review of 
the claims file.  She wrote that the sleep apnea was diagnosed in 
2006 by polysomnogram, and that the Veteran required CPAP 
therapy.  The examiner gathered a history from the Veteran.  The 
Veteran reported that he was not exactly sure when the sleep 
apnea was diagnosed, but highlighted that his wife diagnosed the 
sleep apnea in the mid 1990s, and that by 1994-95 the Veteran 
began to experience what he felt were the symptoms of sleep 
apnea.  The Veteran described his extreme fatigue in service, but 
indicated he was told that it was depression.  The examiner 
indicated knowledge of the sleep study during service.  The 
examiner reviewed the medical opinion from the Veteran's wife, 
the Respiratory Therapist.  

Diagnosis was "Obstructive sleep apnea definite onset by 
polysomnogram in 2006."  The examiner opined that it was not as 
likely as not that the sleep apnea that was currently present 
began during service nor was it otherwise attributable to the 
service.  As rationale, the examiner noted the result from the 
August 1995 polysomnogram.  She opined that the Veteran's wife 
was not qualified to render a diagnosis of obstructive sleep 
apnea based on a CPAP trial - instead of diagnosing by a 
polysomnogram study.  The examiner wrote that the CPAP trial was 
the treatment for sleep apnea and not the tool to document or 
capture diagnostic information necessary to make the diagnosis of 
sleep apnea.

Analysis

The Board finds that service connection for sleep apnea is not 
warranted.  As documented above, although evaluated for sleep 
apnea during service, the service treatment records do not 
document a diagnosis of the disability.  The evidence that is 
needed to substantiate this claim, therefore, is evidence that 
links the current diagnosis of sleep apnea to a finding of 
service, to include the finding of a nonspecific sleep 
disturbance in service.

After careful consideration of the Veteran's lay statements, the 
Board finds that the Veteran is not competent to provide a 
diagnosis of sleep apnea.  That is, although he is competent to 
describe what he observed and experienced, to include feelings of 
fatigue and problems sleeping, he is not competent to state that 
these symptoms were indicative of sleep apnea.  See  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Prior to the Board remand, as detailed above, the claims file 
contained two medical opinions.  The opinion in the October 2008 
report was not based on an accurate factual basis, and thus, is 
not probative.  The Veteran's wife provided an opinion.  Based on 
her indicated profession, she is competent to provide an opinion, 
but as the opinion did not address the medical evidence of 
record, it is of reduced probative value.  In the January 2010 VA 
examination opinion, obtained pursuant to the remand, the 
examiner also indicated that the diagnosis of sleep apnea is not 
from a CPAP machine  -- and the Veteran's wife had indicated she 
diagnosed the disability by a CPAP machine.

This examiner provided a thorough history, and indicated that the 
diagnosis was in 2006.  She indicated that the testing in service 
did not show the sleep apnea.  She provided adequate rationale 
for the opinion that the sleep apnea was not attributable to 
service.  The Board finds the January 2010 opinion to be of 
substantial probative value.  See Nieves-Rodriquez v. Peake, 22 
Vet. App. 295 (2008).  The preponderance of the opinion evidence 
is against a finding that sleep apnea is attributable to service.

The Board has also considered whether the disability can be 
granted service connection based on continuity of symptomatology.  
In this case, the evidence indicates that the sleep apnea did not 
begin in service, and essentially, that the sleep apnea currently 
diagnosed in not attributable to the complaints regarding sleep 
and fatigue in service.  Thus, as the evidence is against a 
finding that the symptoms complained of in service are 
attributable to the current diagnosis of sleep apnea, service 
connection based on continuity of symptomatology is not for 
application.  See 38 C.F.R. § 3.303(b).  That is, the evidence 
indicates that the symptoms are not due to the same diagnosis.

Therefore, the Board finds that the preponderance of the evidence 
is against the claim.  Thus, the benefit of the doubt doctrine is 
not applicable and the claim for service connection for sleep 
apnea must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for sleep apnea is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


